DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of specie 2, figures 9-10, in the reply filed on 8/9/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 8-10 are withdrawn as directed to a non-elected specie.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg US 4,126,553 in view of Hubbard US 2014/0069874.

	Claim 1, Berg teaches a mesh filter comprising: a frame (18, 30), a mesh member (7, 32) coupled to the frame and configured to remove foreign substance contained in a fluid, the mesh member includes a first mesh member (32) and a second mesh member (7), wherein the first mesh member is attached to a first side of the frame and the second mesh member is attached to a second side of the frame, wherein the first side of the frame is perpendicular to the second side of the frame, and an opening unit (39) for opening a closing a fluid path in the first mesh member (fig. 1, col. 2, lines 50-60, col. 3, lines 50-55). The recitation of the filter being for a fuel system of a vehicle is merely a recitation of intended use and does not provide any further structural limitations to the apparatus. Berg does not teach the second mesh member has a mesh size smaller than a mesh size of the first mesh member.
Hubbard teaches a mesh filter comprising: a frame (80, 160), wherein a bottom surface of the frame is ring-shaped to have a hole (165) thereon, a mesh member (50, 60) coupled to the frame and configured to remove foreign substance contained in a fluid, the mesh member includes a first mesh member (60) and a second mesh member, wherein the second mesh member has a mesh size smaller than a mesh size of the first mesh member, and an opening unit (70) configured to selectively open or close a path in the first mesh member (fig. 1-8, paragraph 51, 58). It would have been obvious to one of ordinary skill in the art to provide the recited mesh sizes of the first and second mesh members because this allows the fluid that bypasses the main filter to still be filtered by a secondary more porous filter (paragraph 9-11).
	Claim 17, Hubbard further teaches the first mesh member has a mesh size between 200 and 400 microns (paragraph 58).
	Claim 18, Berg further teaches an introduction pipe (21) extends into an inside of the mesh filter through an upper end of the frame and the fluid that passes through the mesh member is introduced into the introduction pipe (fig. 1).

Claims 1, 4-7, 12-14, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg US 4,126,553 in view of Hubbard US 2014/0069874, Silverwater US 4,783,271 and Mesco US 3,291,391.

Claims 1 and 16, Berg teaches a mesh filter comprising: a frame (18, 30) for maintaining a shape thereof, wherein a bottom surface of the frame is ring shaped to have a hole (at 33) thereon, a mesh member (7, 32) coupled to the frame and configured to remove foreign substance contained in a fluid, the mesh member includes a first mesh member (32) and a second mesh member (7), an opening unit (39) configured to selectively open or close a fluid path in the first mesh member, the first mesh member is attached to the bottom surface of the frame to lay flat across the hole such that the fluid contacts the first mesh member at the hole when passing through the hole, and the second mesh member is disposed at least on a side surface of the frame, the opening unit includes a closing member (133) that is in substantially parallel alignment with the first mesh member and the hole of the frame, and has an introduction hole formed in a portion thereof (the center thereof) and an opening member (36) mounted on the closing member and configured to open and close the introduction hole in the closing member (fig. 1, col. 2, lines 50-60, col. 3, lines 50-55). The recitation of the filter being for a fuel system of a vehicle is merely a recitation of intended use and does not provide any further structural limitations to the apparatus. Berg does not teach the second mesh member has a mesh size smaller than a mesh size of the first mesh member, the opening unit operating based on a temperature of the fluid, the opening member rotatably mounted on the closing member or a temperature deformable member.
Hubbard teaches a mesh filter comprising: a frame (80, 160), wherein a bottom surface of the frame is ring-shaped to have a hole (165) thereon, a mesh member (50, 60) coupled to the frame and configured to remove foreign substance contained in a fluid, the mesh member includes a first mesh member (60) and a second mesh member, wherein the second mesh member has a mesh size smaller than a mesh size of the first mesh member, and an opening unit (70) configured to selectively open or close a path in the first mesh member (fig. 1-8, paragraph 51, 58). It would have been obvious to one of ordinary skill in the art to provide the recited mesh sizes of the first and second mesh members because this allows the fluid that bypasses the main filter to still be filtered by a secondary more porous filter (paragraph 9-11).
Silverwater teaches a mesh filter comprising: a frame and a mesh member coupled to the frame comprising first (15) and second (14) mesh members and an opening unit (16) for opening a closing a fluid path to the first mesh member, the closing member mounted to the frame and having an introduction hole formed in a portion thereof, an opening member (52) with a temperature sensitive deformable member (53) mounted on the closing member and coupled to the opening member, and configured to deform and move the opening member depending on a temperature of the fluid contacting the deformable member (fig. 1, col. 2, lines 50-68, col. 5, lines 18-26). It would have been obvious to one of ordinary skill in the art to use a temperature sensitive valve member in place of that of Berg because the temperature sensing mechanism can open the valve when the temperature falls below a predetermined valve and thus ensure low temperature viscous fluid will be able to pass through the filter device and also be filtered (col. 2, lines 5-35). Silverwater does not teach the temperature sensitive member being deformed so as to rotate the opening member.
	Mesco teaches a closing member having an introduction hole (15) formed in a portion thereof, an opening member (21, 23) rotatably mounted on the closing member and configured to open and close the introduction hole in the closing member based on a rotational angle thereof, and a temperature sensitive deformable member (27) mounted on the closing member and coupled to the opening member, the temperature sensitive deformable member being deformed so as to rotate the opening member depending on a temperature of the fluid contacting the deformable member (fig. 1-5, col. 3, lines 50-66). The recited closing member is merely a recitation of another type of known temperature sensitive valve as demonstrated by Mesco. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art and the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 4, Berg further teaches an introduction pipe (21) extends into an inside of the mesh filter through an upper end of the frame and the fluid that passes through the mesh member is introduced into the introduction pipe (fig. 1).
Claims 5-6, Hubbard further teaches the first mesh member has a mesh size between 200 and 400 microns (paragraph 58).
Claim 7, Hubbard further teaches the first mesh member has a mesh size of greater than 300 microns but does not specifically teach 400 microns. Mesh size of a filter material is a well-known result effective variable affecting the size of particulate captured by the filter as well as pressure drop of fluid through the material. The recitation of 400 microns is merely a recitation of an optimization of the mesh size of the filter material to capture a desired sized particulate. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955).
Claims 12-14 and 19-20, Mesco further teaches the temperature sensitive deformable member is made of a bimetal in a spiral coil shape with a first end fixed to the closing member and a second end coupled to the opening member and the closing member includes a guide (12) that is capable of guiding the temperature sensitive deformable member when it is deformed (fig. 1-5).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 10/25/22 have been fully considered but they are not persuasive.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The recitation of a mesh filter for a fuel system is an intended use and does not provide any structural limitations to the apparatus.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778